— Appeal from an order of the County Court of Broome County (Monserrate, J.), entered December 8, 1987, which denied defendant’s motion for reargument.
Defendant purports to appeal from an order of County Court rendered August 4, 1987 which affirmed a City Court judgment in favor of plaintiff dated April 6, 1987. However, the notice of appeal is in fact from County Court’s December 8, 1987 denial of a motion for reargument. No appeal lies from an order denying a motion to reargue. This appeal must therefore be dismissed. Moreover, even were we to consider the propriety of County Court’s underlying order, we would affirm.
Appeal dismissed, with costs. Mahoney, P. J., Kane, Mikoll, Yesawich, Jr., and Mercure, JJ., concur.